Citation Nr: 9928529	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-20 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the left shoulder and left upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991 in support of Operation Desert Storm.  The veteran also 
had service with the Reserves.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 1997, the RO denied the claim of entitlement to 
service connection for a left shoulder and biceps condition.  
The veteran has perfected an appeal with the denial of 
service connection.  


FINDING OF FACT

The claim of entitlement to service connection for residuals 
of an injury to the left shoulder and left upper extremity is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  



CONCLUSION OF LAW

The claim for service connection for residuals of an injury 
to the left shoulder and left upper extremity is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that the veteran 
sought treatment while on active duty for chronic left 
shoulder pain.  A treatment record dated in January 1991 
included the notation that the veteran was initially found by 
two doctors to be non-deployable for Operation Desert Storm 
as a result of bilateral shoulder bursitis.  The veteran was 
eventually cleared for deployment by a third doctor as both 
the veteran and his company commander wanted him to deploy.  
After deployment to Saudi Arabia, the veteran was working 
with a back hoe when he reached behind himself and felt 
immediate pain in the shoulder.  The impression from a 
physical examination was probable rotator cuff tear of the 
left shoulder secondary to degenerative joint disease.  
Subsequent in-service treatment records include diagnoses of 
left shoulder impingement syndrome and severe bursitis.  

On the a Report of Medical History dated in April 1991, it 
was noted that the veteran had bursitis of the left shoulder.  
It was further noted that he re-injured his left shoulder 
while serving in Saudi Arabia when climbing off a back hoe in 
January 1991.  He was treated with physical therapy and with 
much improvement.  

A VA examination was conducted in September 1997.  The 
examiner did not have access to the veteran's claims file.  
The veteran reported that he injured his shoulder exiting a 
vehicle while serving on active duty.  The assessment from 
the examination was that the veteran injured his left upper 
extremity during a combat incident which consisted of a 
biceps sprain and strain and probable muscle tear with 
incomplete healing.  

The transcript of an April 1998 RO hearing has been 
associated with the claims file.  The veteran testified that 
he injured his left shoulder while serving in Saudi Arabia 
when he reached behind himself while operating a back hoe.  
The injury occurred during a Scud missile attack.  He further 
testified that he had problems with his shoulder prior to 
going on active duty but not with his biceps.  After the 
accident, he was unable to continue his duties in Saudi 
Arabia and was returned back to the United States.  

A private treatment record dated in June 1998 from D. M. C., 
M.D. is included in the claims file.  The doctor reported 
that he had treated the veteran with an injection of 
cortisone for left shoulder pain prior to his entry into 
active duty.  The doctor further noted that the veteran 
injured his left shoulder when he fell out of his seat and 
landed on his shoulder with a resulting biceps rupture.  The 
doctor reported that he had treated the veteran in the 
distant past for the biceps rupture.  A pertinent diagnosis 
was made of status post old left proximal biceps rupture 
creating weakness in the biceps.  

Included with the claims file is a statement dated in April 
1998 from C. D. B., who was the veteran's commanding officer 
while he was on active duty.  The author reported that he 
observed that the veteran's left shoulder condition had 
significantly deteriorated to the point where the commander 
ordered the veteran back to the United States despite his 
great need for the veteran's services.  

Criteria

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).



Analysis

The Board finds the veteran's claim of entitlement to service 
connection for left shoulder and ruptured left biceps 
condition is well grounded.  

The veteran has testified that his shoulder disorder was 
incurred during active duty and there is evidence of record 
showing an injury to the shoulder during active duty.  There 
is also a medical opinion from D. M. C., M.D. which 
attributes residuals of a current left shoulder injury to an 
injury which occurred during active duty.  The VA examination 
conducted in September 1997 also attributed a left shoulder 
injury to active duty.  

The veteran's allegations as to the in-service injury must be 
presumed true unless inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
veteran is competent to report that he injured his shoulder 
during active duty.  

As there is evidence of record of an in-service injury to the 
left shoulder, current evidence of residuals of that injury 
and a link, provided by competent medical evidence between 
the current residuals and the in-service accident, the Board 
finds the claim to be well-grounded.  


ORDER

The veteran's claim for service connection for residuals of 
an injury to the left shoulder and left upper extremity is 
well grounded.  To that extent only, the appeal is allowed.




REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the only VA examination of the veteran's 
left shoulder and left upper extremity conducted in September 
1997 was performed without the veteran's claims file being 
available for review.  The Court has held that examinations 
for compensation and pension purposes conducted without 
contemporaneous review of the veteran's claims file are 
deficient for rating purposes.  Procelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

The Court has also held that the fulfillment of the statutory 
duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one. Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board notes there is evidence of record of a possible 
pre-existing left shoulder and upper extremity disorder that 
had been aggravated by active duty.  The Board finds an 
opinion as to the etiology of the residuals of an injury to 
the left shoulder and left upper extremity would be helpful 
in determining the issue on appeal.  Such opinion should also 
include a determination as to whether an injury to the left 
shoulder and left upper extremity was aggravated by active 
duty.  

In light of the above, this case is REMANDED for the 
following:  

1.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for residuals of an injury to 
the left shoulder and left upper 
extremity.  The RO should then obtain all 
records which are not on file.  It is 
requested that RO notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.  A VA examination by an orthopedist 
should be conducted to determine the 
nature, severity, and etiology of any 
residuals of an injury to the left 
shoulder and left upper extremity found 
to be present.  All indicated tests 
should be conducted.  The claims folder 
and a copy of this Remand must be 
furnished to the examiner for review in 
conjunction with the examination and the 
examiner must note on the examination 
report that the claims file was reviewed.  
Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to the etiology of 
any left shoulder and/or left upper 
extremity disorders found and, if found, 
whether such pathology is at least as 
likely as not to be related to the 
complaints and findings noted during 
service.  If it is determined that 
residuals of an injury to the left 
shoulder and left upper extremity were 
present at the time of the veteran's 
entrance into active duty, the examiner 
must provide an opinion as to whether it 
is as likely as not that residuals of an 
injury to the left shoulder and left 
upper extremity underwent a chronic 
increase in severity beyond normal 
progression during the veteran's period 
of military service.  A complete rational 
for any opinions expressed should be 
included in the examination report.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand an if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO should then readjudicate the 
claim of entitlement to service 
connection for residuals of an injury to 
the left shoulder and left upper 
extremity with consideration of all 
pertinent law, regulations, and Court 
decisions.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	ROBERT E. SULLIVAN 
	Member, Board of Veterans' Appeals







